 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

oslealealenaieieieiaieieieietetetatetaeiataaaieieieieiaieies X Docket#
NOVAGOLD RESOURCES INC., : 20-cv-02875-LDH-PK
Plaintiff,
- versus - : U.S. Courthouse
: Brooklyn, New York
J. CAPITAL RESEARCH USA, LLC. : September 30, 2020
Defendants : 10:07 AM

TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
BEFORE THE HONORABLE PEGGY M. KUO
UNITED STATES MAGISTRATE JUDGE

A P P E A R A N Cc E S:

For the Plaintiff: Jonathan Rubenstein, Esq.
Jordan Kazlow, Esq.
Baker Botts L.L.P.
2001 Ross Avenue
Ste 900
Dallas, TX 75201

For the Defendant: David Korzenik, Esq.
Terence Keegan, Esq.
Miller Korzenik S
Sommers Rayman LLP
488 Madison Avenue
Suite 1120
New York, NY 10022

Transcription Service: Transcriptions Plus II, Ince.
61 Beatrice Avenue
West Islip, New York 11795
laferrara44@gmail.com

Proceedings recorded by electronic sound-recording,
transcript produced by transcription service

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE CLERK: This is an Initial Conference in
the matter of NOVAGOLD Resources Inc. v. J Capital
Research USA, LLC, docket number 20-cv-2875. Magistrate
Judge Peggy Kuo presiding.

Will the parties please state their
appearances, starting with plaintiffs?

MR. RUBENSTEIN: Good morning, your Honor.

Jonathan Rubenstein on behalf of plaintiff,
NOVAGOLD Resources Inc., and with me is my colleague,
Jordan Kazlow.

MR. KORZENIK: And on behalf of defendant, J
Capital Research, David Korzenik of Miller Korzenik
Rayman, and with me my colleague, Terence Keegan.

THE COURT: All right. Good morning, everyone.

So this is an Initial Conference, and it's an
opportunity for the parties to inform the Court a little
bit more about your respective cases, and then also to
set a plan for going forward.

Now I know that the defendants have asked for a
pre-motion conference before the district judge with
regard to a proposed motion to dismiss, and I believe
that is coming up in October, October 13th. So Judge
DeArcy Hall will decide at that point whether the motion
can go forward, and in the meantime, defendant has

requested a stay of discovery, assuming that the motion

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
to dismiss goes forward.

I don't want to get too much into the weeds on
the motion to dismiss because that's for Judge DeArcy to
decide, but we may need to talk a little bit about what
that will entail because that will inform my decision
about whether to stay discovery, or let it go forward.

So Mr. Rubenstein, why don't you just start --
I understand that this is a defamation lawsuit in two
parts, one is defamation by libel, the other is trade
libel, both under New York Common Law.

I understand that the defamation at issue is
related to a report, and then also some Twitter -- some
Tweets. And so you don't need to rehash the complaint,
but you can point out the important parts, and maybe a
little bit as to why you need discovery, and what kind of
discovery you're anticipating, okay? Mr. Rubenstein, go
ahead.

MR. RUBENSTEIN: (Audio interference). As your
Honor pointed out yes, (audio interference) --

THE COURT: Mr. Rubenstein, let me stop you
there. I'm sorry. Your phone line is cutting out.

MR. RUBENSTEIN: Oh. Oh, I'm sorry.

THE COURT: It's uneven in terms of picking up
your voice and words.

MR. RUBENSTEIN: Oh, I'm sorry, is it better

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
now?

THE COURT: This is much better.

MR. RUBENSTEIN: Okay. Thank you, your Honor.
Sorry about that.

As you mentioned we have a sort of two causes
of action for libel, each of which arises under the same
set of facts. This case is a clear short and distort
scheme. My client, NOVAGOLD is a gold exploration and
mining company. It's based in Canada but the gold assets
exist in Alaska.

The defendant, J Cap brands itself as a market
research firm, and its historical focus has been in the
tech sector, with a strong geographical focus on
companies based in China, or that do significant business
in China.

On May 28th, J Cap issued what it titleda
research report on my client, NOVAGOLD, and the report is
22 pages long, and nearly every sentence in the report
contains an either false or misleading statement of fact,
and many times both. And these false and misleading
statements fall into three broad categories. I'm not
going to go through all of the statements, but broadly
speaking, we're talking about allegations about how
NOVAGOLD has misled its investors, about costs of its

Significant gold exploration and mining project in

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
Alaska, misrepresentation concerning the logistics of
building that mine, and false statements about company
insiders dumping shares of the company, and reducing
their equity in the company.

And when this report was released on May 28th,
NOVAGOLD shares tumbled, and they lost a substantial
amount of market share as the market reacted to the J Cap
report.

Now J Cap made no secret of the fact that it
had a short position in my client, but publishing
outright falsities about my client in order to push down
the stock price and cover a short is improper, and it's
illegal, and that's why we're here.

NOVAGOLD has been left with a muddied
reputation, to say the least, and forced to constantly
attempt to regain market's trust by showing that J Cap's
report was false, and misleading, and really nothing more
than a hit piece.

NOVAGOLD believes that this plan by J Cap to
create a report that was chock-full of falsities and
misleading statements, was -- and dump it on the market
in an attempt to cover a short position was in place for
many months, and that NOVAGOLD believes that the facts
will show that J Cap didn't act alone.

So with its damaged reputation, anda

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
Significant amount of money already out-of-pocket on
account of the J Cap report, NOVAGOLD comes here to hold
it, and whomever was working with it, responsible.

So that's a bit about the background of the
case. I'm happy to answer any other questions about the
background of the case if your Honor wishes. Otherwise,
I can describe the type of discovery that we will be
seeking, at least in the outset.

THE COURT: So I just have one question. You
talked about J Cap's short position, and you said they
were open about it. Can you just tell me a little bit
about how that information was conveyed?

MR. RUBENSTEIN: So the report was published on
J Cap's website, and J Cap -- and it was on or around the
headline, made it clear that the company had a short
position in NOVAGOLD and then proceeded to release the
report.

THE COURT: Okay. Great. Then please go ahead
in terms of what discovery you're anticipating.

MR. RUBENSTEIN: Sure. So at least at the
outset, your Honor, we would anticipate seeking discovery
on a handful of different topics. We -- NOVAGOLD would
like discovery on how NOVAGOLD was identified as a target
for the report. The third parties that either influenced

J Cap's decision to target NOVAGOLD, or worked with it to

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
create the report, or put the report in motion.

Discovery, of course, about whatever research
efforts that J Cap claims that it undertook to compile
the report, information concerning the -- J Cap's trading
of NOVAGOLD's securities, or any other related securities
in the industry that could have been put in motion
through this scheme.

Let's see. The public -- let's see, the
publication of the actual report and the Tweets, your
Honor mentioned the Tweets, the online publication of the
defamatory statements, those were really more of the ilk
of republication of many of the statements that existed
in the report. We would like some, you know, discovery
about who controls that method of publication of those
statements, which is to say Twitter, and their Twitter
account.

Those general categories come to mind, at least
at the outset of the discovery that we would like to seek
from J Cap.

THE COURT: Okay. So it sounds like part of
what you're trying to prove in your case is that it was a
scheme, and that it was deliberately published to drive
down the stock prices to the benefit of the defendant,
and that is one of the -- I forget which one of the

libels it is where it says if you are -- I guess the

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
definition by libel, if it's actual malice, then that
would be an element of --

MR. RUBENSTEIN: Yes, but --

THE COURT: -- that (indiscernible) --

MR. RUBENSTEIN: Yes, that's exactly right.
And while we might -- and we do dispute whether actual
malice is appropriate in this case, and whether NOVAGOLD
is a public figure, the defendant certainly has made that
assertion, that the defendant is a public figure, and
that actual malice is required.

THE COURT: Uh-hum.

MR. RUBENSTEIN: And yes, and so I do agree
with your Honor's characterization with a slight tweak to
it, which is that it is NOVAGOLD's position that this
report was created with the intent to harm NOVAGOLD, to
harm NOVAGOLD's reputation in the industry, and the
natural byproduct of that for J Cap would be lowering the
price of stock which it would then use to cover its
position in product.

THE COURT: Oh, okay. I would've thought it --
your theory would be the other way around, that they're
trying to make money and in the process, they're hurting
your client's reputation, but you're saying the intent
was to harm the reputation, and the byproduct was to make

money.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

MR. RUBENSTEIN: Yes. I assume we might be
talking about things that happen almost instantaneously
in time.

THE COURT: Okay.

MR. RUBENSTEIN: The first has to happen before
the second can happen.

THE COURT: Okay. And I wasn't sure if legally
it made a difference, which the intent was. So I just
wanted to be clear about it.

MR. RUBENSTEIN: Sure.

THE COURT: All right. So I think that's all I
have. Mr. Korzenik, or Mr. Keegan, go ahead.

MR. KORZENIK: Yes. I'm going to try to speak
on my speaker phone, if that's not as clear, then please
tell me, and I'm going to go directly to the handset.

THE COURT: So far so good.

MR. KORZENIK: So far so good. So there are
three points that I want to address, and one is the first
one is why cases that implicate First Amendment issues,
and in particular, the opinion defense which is a matter
of law, a matter of U.S. Constitution, but more
importantly, a matter of New York State Constitution, and
why that warrants a stay.

The second thing I wanted to do is I wanted to

look at some of the statements that they've put in their

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10
Proceedings

letter, that they say are actionable, and your Honor is
going to see why they are matters of pure opinion.

And the third thing I wanted to discuss, and
I'm going to move it up front because it occupied most of
what my adverse colleague offered as his main pitch, this
idea of some kind of short conspiracy, I do -- most of my
work is media defense, and I've represented many news
organizations who claim that the -- and websites that do
financial reporting.

And in virtually every single one of them,
every single one of them in which a company claims that
they've been defamed by a news article, or by an analyst,
and seeking out an analyst website that we've acted for,
in everyone of them, they all insist that this is a
conspiracy of short sellers, and that claim is usually --
is almost -- not just usually, every time I've seen it,
is a canard. It's total -- it's totally made up. It's -
- and it's particularly --

When you look, for example, in the famous Enron
case, the main pitch that Enron made against Fortune
Magazine's writer, Bethany McLean, was that her main
source was Chanos, who was a short seller. That's the
same thing with WorldCom, it's the same thing with that
famous case about the Big Short, Michael Lewis' book,

which I had some involvement with, where Mr. Chau, who

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11
Proceedings

sold these CDOs sued them for -- sued the book publisher
in Michael Lewis, and the short seller, EKisman, and the
Court decided it was a matter of opinion. But the big --
the claim that Chau was making was oh, they're short
sellers, they're short sellers.

In Seeking Alpha, where it just comes up all
the time, the claimants say exactly what Mr. Rubenstein
offered, and Judge Oetken, for example, in one argument
came up with this response by the Bank of the Internet
suing -- Seeking Alpha to try to find out what an
anonymous poster had said. The anonymous poster
disclosed that he was short on BoflI stock, and Oetken
said, well, if there really were a shorting conspiracy to
this stock, it would be somewhat odd to the posters
reveal that they're short the stock, and if it truly was
a conspiracy, you would think that they would hide that
information. And in any event, he said I find it's too
attenuated, and he threw that out on a threshold motion
that involved a subpoena.

But what's interested, BOFI wanted to get the
name of the anonymous analyst in order to sue him or her,
and the Court not only didn't just stay it, it said they
can't get this discovery at all through Seeking Alpha, so
they couldn't sue.

So when First Amendment issues are implicated,

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12
Proceedings

as they really here, when everything is so plainly matter
of opinion, and when it is a classic analyst report,
typical analyst report and evaluation of a company's
future projects, a bet or a prediction about its future,
which is based on publically-available materials, all
cited to in the complaint, and all cited to in the
report, that's opinion in its purest sense.

Now the thing that's also significant here is
in Biro, for example, versus Conde Nast, that was decided
in the Southern District by Judge Oetken, and D'Avolio
case decided in the Eastern District by Judge Feuerstein,
citing Biro, Biro says Rule 12({b) (6) not only protects
against the costs of meritless litigation but it provides
assurance to those exercising their First Amendment
rights, that doing so will not needlessly become
prohibitively expensive.

And court generally recognize that when a case
involves libel, when a case involves the First Amendment,
when it involves an opinion defense, which is a
constitutional matter, especially in New York under Amino
AG and Brian v. Richardson, those two cases actually make
it clear that New York's opinion defense, and its
definition of opinion is broader than that of the U.S.
Constitution, so that things that were considered in

Malkovich, which the plaintiff cites that were considered

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13
Proceedings

to be factual, are deemed to be opinion under Judith
Kaye's decision of this New York Court of Appeals in the
Amino AG, and also in the Brian v. Richardson case. They
look more broadly at the context of these things.

Analyst reports are predictions, and one of the
things Amino AG says is that writers' presumptions and
predictions as to what appeared to be, or what might well
be, or what could well happen, or should be, would not
have been viewed by the average reader of the journal.
That was a science journal as conveying actual facts
about the plaintiff. And that rule applies are in the
commons case in which was cited, the analyst reports.

It applies to analyst reports as in the
Biospherics case, which basically is our case. In that
case, the analyst group, Sugaree, which is the company,
is not up to the company's claims, but in that case, the
Court said the prediction of an analyst's opinion is not
actionable, however harmful it may be.

And Judge Daniels in the Chau case in the Big
Short case, he said yeah, of course opinions can be
harmful, but that doesn't make them actionable, and
that's what this plaintiff is trying to say.

THE COURT: Can you focus on the discovery --

MR. KORAENTIK: So what --

THE COURT: -- issue because these are --

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

ultimate issues of whether the -

Proceedings

MR. KORZENIK: Yes.

THE COURT: --

MR. KORZENIK: Well, that is --

THE COURT: -- dismissal of the

MR. KORZENIK: -- the reason --

THE COURT: so --

MR. KORZENIK: Yeah.

THE COURT: -- okay, so tell me
discovery issue is.

MR. KORZENIK: Well, that is --

discovery issue is this,
that they want discovery
and trying to figure out
invented story.

And note,

"Be warned.

We are short-sellers.

case at all --

what the

so the

and let's look at the topics

on.

who are people are,

We are biased.

The whole short business,

is an

here's the heading of our website,

We do

our best to find and present facts based on extensive

primary research,

and using public resources,

profit if these stocks decline in value.

advice.

We present our views."

So that

but we will
We do not offer

falls right

into what Judge Oetken observed about the Seeking Alpha,

one of the --
THE COURT:

because I can look it up

right now,

Can you give me the website,

and follow along.

 

Transcriptions Plus II,

Inc.

 
Case 1:20-cv-02875-LDH-PK Document 24 Filed 10/06/20 Page 15 of 31 PagelD #: 99

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

15
Proceedings

MR. KORZENTIK: For BOFI, it is actually --
there are several BOFI cases, but the one --

THE COURT: No, no, not the case. I'm looking
-- you were reading from your client's website.

MR. KORZENIK: Oh, the website. I'm sorry.
Yes. If you go -- if your Honor goes to

www.]Capitalresearch.com and Terence, I think it's at the

 

 

home page.

MR. KEEGAN: That's right, your Honor.
JcapitalReserach.com, when you access that website --

THE COURT: I see it.

MR. KEEGAN: You see a banner, and then --

THE COURT: It says we are biased. We go deep,
so that investors don't have to.

MR. KORAENIK: Yes.

MR. KEEGAN: Yes.

THE COURT: Okay.

MR. KORZENIK: So they're making clear that
their statements are - that they are shorts.

THE COURT: Uh-hum.

MR. KORZENIK: And so they're very open about
it. So let's look at the statements that Mr. Rubenstein
highlighted, both in his letter, and his complaint. He
said, "Oh, well we misled investors." By the way, this

is just like the Sugaree case, Biosphere.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16
Proceedings

But look at the rest of the sentence, and then
look at the report. It's about pipe dreams. It's about
predictions. It's about the future. It's about a bet
that it won't succeed.

So here's the rest of the sentence, and this is
really instructive, "For the past 15 years, NOVAGOLD's
management team has systemically misled investors with,"
now listen, "Subjective presentation of information about
a deposit so remote, and technically challenging that the
mine will never be built." So that's a prediction, and
the rest of the report is basically is based on the

opinions of the writers about the "publicly-available

information" that they examined. So what that is is pure
opinion.

Here's another one. "The Donalin Gold
Project" --

THE COURT: Well --

MR. KORZENIK: -- is not feasible --

THE COURT: So I'm sorry to cut you off because
I don't have --

MR. KORAENIK: Yes.

THE COURT: -- I didn't set aside a full hour
for this discussion, so I --

MR. KORZENIK: Okay.

THE COURT: And it's not for me to decide the

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17
Proceedings

ultimate issue of whether this is, in fact opinion. I
really need to focus on the discovery.

MR. KORZENIK: Right.

THE COURT: So can you please talk to the
discovery that Mr. Rubenstein has proposed, and tell me
why that shouldn't be allowed at this stage.

MR. KORZENIK: Well, I think I did in the sense
that the whole idea that he wants to investigate who our
-- who might have been cited as to write this report, or
who might be involved in the report, or why we wrote it,
is utterly beside the point when it comes to opinion.
This case will be dismissed on that ground.

THE COURT: Uh-hum.

MR. KORZENIK: And the whole idea of a stock --
being short is not an impropriety. And being a short
seller is not an impropriety, it is one of the important
functions of the market. So his effort, which he focuses
on here to explore the short -- the motivation for the
article, is utterly beside the point and it's a waste of
time, and we don't have that kind of -- those types of
resources to spend on that kind of really fishing
expedition.

So what's going to happen though for us is if
the actionable statements are deemed to be a legitimate

basis for discovery, and they are not, they're opinion,

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

18
Proceedings

we're going to be spending huge amounts of time having
experts talk about whether it's "feasible to put into
production at any gold price because it's so remote and
technically challenging a mine to build", is that
something a jury should decide? Should the jury be
asked, or should we have to get discovery on whether that
prognosis is right or wrong?

THE COURT: Well, I didn't hear --

MR. KORZENIK: They say (audio interference) --

THE COURT: I'm sorry. Again, I'm just trying

to --

MR. KORAENIK: Yes.

THE COURT: -- bring you back to the points
here. Mr. Rubenstein is not asking -- that was not on

his list of discoverable items at this stage.

MR. KORZENIK: Well, look --

THE COURT: The items listed do not include the
expertise, it was information, and I can go through it
again if you want to know what to focus on, he said
information on NOVAGOLD identified this particular
plaintiff as a target --

MR. KORZENIK: That's not (audio interference).

THE COURT: -- and the third parties to work
together. So can you just focus on those things, and --

MR. KORZENIK: Yes.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19
Proceedings

THE COURT: -- why it shouldn't be the subject
of discovery now.

MR. KORZENIK: The subject of discovery that I
was raising was stuff that he had put into his initial --
you know, his statement about -- to us earlier in our
meeting about what discovery he wanted.

THE COURT: Uh-hum.

MR. KORZENIK: So I guess he's not interested
in those things, but --

THE COURT: At this stge. I asked him to tell
me what discovery --

MR. KORZENIK: Oh.

THE COURT: -- he wants now.

MR. KORZENIK: So what I'm saying is that this
-- what he just raised has nothing to do, the reason that
we wrote the article has nothing to do with whether a
reasonable reader would view it as opinion or not under
New York's Constitutional definition of opinion because
if it is opinion, which can be decided on a reading of
the words by a judge, it's a root matter of law to be
decided by the Court, that discovery is not needed.

And that applies generally to this short
conspiracy. We've disclosed, and he admits that we've
disclosed that we are short sellers, and there's nothing

wrong with that.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20
Proceedings

THE COURT: Uh-hum.

MR. KORZENIK: So the real question is why do
we have to spend time, and money, providing disclosure of
something that is irrelevant to the motion that we've
made, and really ultimately is not even a -- isn't going
to survive a Rule 12(b) (6) motion. So those --

THE COURT: So you're saying that the motion on
whether this is the issue, which you're going to pose in
the motion to dismiss of whether this is opinion, should
be decided just on the four corners of the alleged
statement and the complaint. There should --

MR. KORZENIK: That's correct.

THE COURT: -- be no (audio interference)
information necessary to make that determination.

MR. KORZENIK: That's correct. He does not

need any of that, or nor do we, in order to ascertain

whether --

THE COURT: Nor does Judge DeArcy Hall.

MR. KORZENIK: -- (audio interference)
statement -- exactly. And that's exactly what the Ammino

case, that's exactly what the Chau case, is what every
case on opinion says, is that you don't need any of this
stuff. You do it on the basis of the four corners of the
complaint, and Judge Feuerstein in D'avolio says you look

at all of the documents in the complaint, and that a

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21
Proceedings

reference that's incorporated by reference therein, and
that is the basis for terminating the action.

THE COURT: Okay.

MR. KORZENIK: And so I am pointing to the
general constitutional policy that when First Amendment
issues are implicated, and opinion is going to be the
dispositive case -- and by the way, even if he contends
that something might survive, why should we have
discovery about whether you need that horizontal drilling
across screens or not?

THE COURT: He didn't say that --

MR. KORZENIK: Why are we even having --

THE COURT: -- as part of what he is requesting
in the discovery at this point.

MR. KORZENIK: He did in his papers to us, but

if he's --

THE COURT: Again, this is --

MR. KORZENIK: -- just asking --

THE COURT: I asked specifically what discovery
he wants now, and that was not on the list. So --

MR. KORZENIK: Right, but keep in mind that if
we needed to protect -- defend ourselves in this case,

and prove that our opinions are good ones, then we would
have to do a lot of Alaskan depositions in order to

confirm some of those things.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22
Proceedings

THE COURT: Sure.

MR. KORZENIK: So that's just not fair. But
the other -- so it relates to the fact that our discovery
burdens would be incredibly onerous, and their requests
for discovery into why we wrote this report is just
utterly a sideshow. It's a sideshow of the claim, and
it's a total diversion from the actual legal issue that
we are raising in our 12(b) (6) to Judge Hall.

And so for that reason, I'm requesting that
this discovery, and all discovery, burdens be deferred
until this motion can be determined.

THE COURT: Okay. So Mr. Rubenstein --

MR. KORZENIK: It may be that the whole thing -

THE COURT: Yes.

MR. KORZENIK: -- the conspiracy thing is also
going to fall by the way in the motion for --

THE COURT: I hear you. All right.

Mr. Rubenstein, why do you need to do the
discovery now rather than perhaps in a few weeks, or a
few months?

MR. RUBENSTEIN: So our position, your Honor,
is that the -- I mean, as we put in our letter, we as the
plaintiff, you have a general right to a speedy

resolution of the claims, and the longer that this false

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23
Proceedings

report that belies my client left and right is out there,
the longer that my client has to spend time and money
with investors, and the market, in beating back the
falsities time and time again, and delays to justice that
it is due.

And what I'm hearing from opposing counsel is
an argument is similar to sort of what we hearing the
context as if personal jurisdiction were at issue in, you
know, limiting it to something that is needed to resolve
the motion to dismiss.

And what we are talking about more is the
general principle that the filing of the motion to
dismiss doesn't get you a stay of merits discovery, and
we believe that merits discovery ought to proceed for one
of the reasons -- one of the reasons is what I just
mentioned. Another one is this -- as we mentioned in the
letter, we believe that discoverable information is
contained by third parties who are not under any
obligation to preserve documents at the moment, and may
not even have been identified, and so we want --

MR. KORAENTIK: Could you tell us how that
relates to the motion?

THE COURT: Can you please not interrupt?

MR. KORZENIK: Okay.

THE COURT: Go ahead.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24
Proceedings

MR. RUBENSTEIN: And so --

MR. KORZENIK: All right.

MR. RUBENSTEIN: -- and so we believe that the
potential pendency of a motion to dismiss in this case,
and I know your Honor doesn't hear me of the merits of
the motion to dismiss, so I am not going to go into that,
but suffice it to say is that we think that this is not
the motion of the ilk that opposing counsel just
described.

So our view is that the potential pendency of
this motion to dismiss is not something that should put
the brakes on merits discovery, and stand in the way of
the speedy resolution of our claims, which we wish to
begin pursuing discovery on immediately.

THE COURT: All right.

MR. KORZENTK: Your Honor?

THE COURT: So Mr. Korzenik, you wanted to say
something? Yes, you can now.

MR. KORZENIK: Yes. So the reason that I say
that this short conspiracy, which we deal with all the
time, is irrelevant, is that if the statements are
opinion, then the short conspiracy falls apart, and for
that reason -- the other thing is that Jonathan is -- you
know, aS with many commercial litigators, they view this

just as a commercial case, but when the case implicates

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

25
Proceedings

the First Amendment, then 12(b) (6) is supposed to protect
defendants from exercising -- who exercise their First
Amendment rights, and assuring them that doing so will
not needlessly become prohibitively expensive.

So there's a policy in many -- most libel
rulings that there should be an early disposition on
motions to dismiss, and that they should be permitted,
and that's what the Judge Oetken did in Biro, and that's
what most courts, in fact Judge Sack as well, favors
early disposition of these cases. And if this stuff is
opinion, then the conspiracy canard falls away, and
that's why I'm asking for a stay pending resolution of
the motion.

THE COURT: All right. So --

MR. KORZENIK: But I'll just close with one
thing, the Sandals case which they cite, your Honor
should look at that too, because it goes to the New York
constitutional definition of opinion, and it cutoff
discovery all together of Sandals Resort Company, that
wanted to get to the bottom, just as these plaintiffs do,
of the negative statements that were made about their
company, and that hurt their stock price. The Court
found it to be pure opinion based on the documents
reviewed, and presenting the defendants' point of view.

Discovery wasn't just stayed, it was outright denied.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
Proceedings

THE COURT: All right. So I think that the
limited discovery that's been proposed can go forward,
and so I will deny the motion to stay discovery, but
given that you have your conference before Judge DeArcy
Hall in about two weeks, if you want to raise the issue
with her again, it is your prerogative, because she has
the right to overrule any of my decisions, but I think
that based on what I am hearing, there isn't a strong
enough basis to stop all discovery, especially given the
limited discovery that Mr. Rubenstein has put forward as
a proposed set of early discovery, and especially given
concerns about preservation of materials in this area.

So let me just take a quick look --

MR. KORZENIK: We of course are preserving --
we're preserving materials. The one question I have,
your Honor, is do we need to do sort of formal objections
before the 13th, or can we imply know that the discovery
is stayed until we present the same issue before Judge
Hall?

THE COURT: Well, I will put down her that the
-- that I'm denying the request to stay, and if you want
then to post something saying that you intend to object
to that, and would seek leave to bring it up at the
conference on October 13th, then that will let Judge

DeArcy Hall know that that's what you intend to do, all

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27
Proceedings

right?

MR. KORZENIK: And would you also make note of
the fact that it was some limited discovery, that it
wasn't plenary?

THE COURT: I'm sorry, to make note of what?

MR. KORZENTIK: That -- note that it was
limited, some limited discovery --

THE COURT: Yes, that is limited to --

MR. KORZENIK: -- (audio interference).

THE COURT: -- the items that Mr. Rubenstein
mentioned to start, and then, you know, as we move
forward, if there's a need -- we would be doing it in
steps, because I don't know how long this -- number one,
whether the motion to dismiss will go forward, and number
two, if it does, how long it will take.

So if it turns out, for example, that it takes
several months, and there's a point at which the
plaintiffs then say okay, we've done this first phase,
we're still waiting for a decision but we would like to
proceed with the next phase, of course they could raise
that. That is how I intend to manage the discovery in
this case. All right?

So the motion to stay discovery was a motion to
stay all discovery, I'm denying it. I'm permitting the

limited discovery to go forward on the items that Mr.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28
Proceedings

Rubenstein outlined, and so unless Judge DeArcy Hall
overrules me, you should move forward on that. It
doesn't stop the parties from coming back to say we would
like to do more discovery, and for me to then look at
where you are at that point, and what that next discovery
is. Okay?

MR. KORZENIK: Okay.

THE COURT: So I think it's worth doing things
in this phased way. Mr. Korzenik?

MR. KORZENIK: Yes, thank you, your Honor.

THE COURT: All right. So I --

MR. RUBENSTEIN: Thank you, your Honor. I
appreciate your time.

THE COURT: And so what I will do is the
discovery plan that you've given me sets forth some dates
including a settlement conference date, so let's spend a
few moments. Now this was, I know, submitted
unilaterally by the plaintiffs.

Mr. Korzenik, do you want to have a settlement
conference with the Court at some point too?

MR. KORZENIK: We have discussed it with the
other side, but I -- at this stage, I think it's going to
be difficult. I think that I'm always open to discussing
it with them. We don't have hostile relations by any

means. I'm not sure how it would be done, but I think we

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29
Proceedings

would consider that maybe at some later stage.

THE COURT: All right. So what I'll do is I
will not enter a scheduling order today. I will let the
parties go back to the table, have some discussions, and
then perhaps after October 13th, set forth a plan,
whether discovery is moving forward -- if discovery is
not stayed, let's say, that you should put forward a plan
for how discovery will move forward, and at that point,
you can also put down dates for settlement, and all those
other dates, if you can predict at that point.

If you don't know, then you can simply say, you
know, TBD, to be determined, but at some point soon, we
need to have a scheduling order that either has dates, or

states that things are being put off for a while, all

right?

MR. KORZENIK: Okay.

MR. RUBENSTEIN: Okay.

THE COURT: Is there any questions, Mr.
Rubenstein?

MR. RUBENSTEIN: Not from me, your Honor.
Thank you for your time today.

THE COURT: And Mr. Korzenik?

MR. KORZENIK: Nothing further, your Honor.
Thank you.

THE COURT: All right. Thank you, everybody.

 

Transcriptions Plus II, Inc.

 
Case 1:20-cv-02875-LDH-PK Document 24 Filed 10/06/20 Page 30 of 31 PagelD #: 114

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
Appreciate it.
MR. KORZENTIK: Thank you.
MR. RUBENSTEIN: Thank you.
(Matter Concluded)

-o0o0-

30

 

Transcriptions Plus II,

Inc.

 
Case 1:20-cv-02875-LDH-PK Document 24 Filed 10/06/20 Page 31 of 31 PagelD #: 115

 

31

I, LINDA FERRARA, hereby certify that the
foregoing transcript of the said proceedings is a true
and accurate transcript from the electronic sound-
recording of the proceedings reduced to typewriting in

the above-entitled matter.

I FURTHER CERTIFY that I am not a relative or
employee or attorney or counsel of any of the parties,
nor a relative or employee of such attorney or counsel,
or financially interested directly or indirectly in this

action.

IN WITNESS WHEREOF, I hereunto set my hand this

6th day of October 2020.

Aa a
ada Cipapa—

Linda Ferrara

AAERT CET 656

Transcriptions Plus II, Inc.

 

 

 

Transcriptions Plus II, Inc.
